Order filed October 27, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00034-CV
                                    ____________

                       JENEA ANN MUNGIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1459495

                                     ORDER

      On February 26, 2020, appellant’s motion to waive oral argument and delay
submission pending dismissal of this appeal was granted. As of this date, the
parties have not filed a motion to dismiss the appeal or other dispositive motion, or
a motion to reinstate the appeal.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution. Tex. R. App. P. 42.3(b).



                                  PER CURIAM



Panel consists of Justices Christopher, Jewell, and Spain.




                                          2